DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/28/2022 has been entered. Claims 1-3, 5-9, and 11-12 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan (EP 18160733.4; using US 2019/0280368 for translation).
As for claim 1, Khan teaches a dielectric resonator antenna-in-package system, applied to a mobile terminal, the mobile terminal comprising (Abstract, Fig. 1)
a mainboard (el. 300), 
wherein the dielectric resonator antenna-in-package system (Fig. 1, el. 1) comprises: 
a substrate (el. 201); 
a dielectric resonator antenna arranged on a side of the substrate facing away from the mainboard (el. 202); 
an integrated circuit chip arranged on a side of the substrate close to the mainboard (el. 100); 
and a circuit arranged in the substrate and connecting the dielectric resonator antenna with the integrated circuit chip, wherein the circuit is connected to the mainboard (el. 203, 103, 205, 307).

As for claim 2, Khan teaches the dielectric resonator antenna-in-package system as described in claim 1 and further teaches wherein the dielectric resonator antenna is in a one-dimensional linear array and comprises a plurality of dielectric resonator antenna units, and the plurality of the dielectric resonator antenna units is sequentially arranged and spaced apart from each other (Fig. 1, el. 202).

As for claim 5, Khan teaches the dielectric resonator antenna-in-package system as described in claim 1 and further teaches wherein the dielectric resonator antenna has any one of a circular shape, a square shape, a hexagon shape, or a cross shape (Fig. 1).

As for claim 6, Khan teaches the dielectric resonator antenna-in-package system as described in claim 1 and further teaches wherein the dielectric resonator antenna and the circuit are electrically connected to each other through any one of microstrip feeding, slot coupling, or coplanar waveguide feeding (Fig. 1, el. 111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (EP 18160733.4; using US 2019/0280368 for translation).
As for claim 3, Khan teaches the limitations of claims 1-2 above. Khan further teaches the use of an array of antenna elements and millimeter array antenna system (Abstract);
However, Khan does not explicitly teach the use of a "phased" array.
Examiner submits Official Notice that the technology of a phased array as asserted to "be well-known, or to be common knowledge in the art" and "capable of instant and unquestionable demonstration as being well-known". The art of a phased array is unquestionably well known.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology of phased array and apply it to the prior art of Khan. 
The motivation for this combination is to provide the ability to implement electronic steering.

As for claim 7-9, 11-12 Khan teaches the dielectric resonator antenna-in-package system as described in the claims above;
However, Khan does not explicitly teach the use of the apparatus in a mobile terminal.
Examiner submits Official Notice that the technology of the prior art of Khan being used in a mobile terminal as asserted to "be well-known, or to be common knowledge in the art" and "capable of instant and unquestionable demonstration as being well-known". The art of microwave antenna packages in mobile terminals such as a cellular phone is unquestionably well known.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology of using microwave antenna packages in mobile terminals apply it to the prior art of Khan.
The motivation for this combination is to provide the ability to use highly directional and smaller antenna packages in mobile terminals.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that Khan is a package on package antenna and not an antenna-in-package system. 
Applicant’s arguments rely on language solely recited in preamble recitations in the claims. When reading the preamble in the context of the entire claim, the recitation antenna-in-package system is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, one can view all of figure 1 as a package system together. In figure 1, element 1 which refers to all of figure 1 is described as “a microwave antenna package”. Therefore, all of figure 1 can be construed as the package, which includes the antenna which is in the package, which would teach the recited antenna-in-package system. 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2007/0164420), Popov et al. (US 2004/0233107), Khan et al. (US 2019/0115643), and Pance et al. (US 2018/0241129) also all teach having a dielectric resonating antenna in a single package and could be used in place of Khan to reject the current claims.
Irci et al. (US 2022/0102867) and Lee et al. (US 2014/0043189) both teach using dielectric resonator arrays as phased arrays in order to steer the direction of the radiation beam as recited by claim 3. 
Ying et al. (US 2016/0322714) teaches using dielectric resonator antennas in mobile terminals as recited by claims 7-9 and 11-12.
                                                                                                                                                                     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845